Citation Nr: 1036790	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for nucleated callus of the right foot.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for nucleated callus of the left foot.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1975 to December 
1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 

In his March 2007 substantive appeal, the Veteran requested a 
hearing before a Decision Review Officer at the Milwaukee RO.  A 
July 2007 written statement from the Veteran's accredited 
representative asks that this hearing request be withdrawn.

In April 2009, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.


FINDING OF FACT

Each of the Veteran's feet has nontender hyperkeratotic areas and 
nucleated callus that is manifested by altered gait, the need for 
frequent debridement, and subjective complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's nucleated callus of the right foot have not 
been met, nor have the criteria for a combined rating in excess 
of 20 percent for both feet been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5276-5284, 4.118, Diagnostic Codes 7800-7805 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's nucleated callus of the left foot have not been 
met, nor have the criteria for a combined rating in excess of 20 
percent for both feet been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5276-5284, 
4.118, Diagnostic Codes 7800-7805 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

For initial rating claims, where, as here, entitlement to 
disability benefits has been granted and an initial rating has 
been assigned, the original claim has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled. 
 Furthermore, once a claim for entitlement to benefits has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board does note that a letter from June 2006 
notified the Veteran of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA, in relation to the original 
service connection claims for a bilateral foot condition.  This 
letter also advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.  

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issues on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
VA medical records.

The Veteran also underwent VA examinations in August 2006 and 
July 2009 in connection with the claims on appeal.  The Board 
finds that these examination reports are adequate for the purpose 
of determining entitlement to increased ratings.  These 
examination reports are thorough and consistent with the other 
evidence of record from the period that is currently on appeal.  
The examiners elicited from the Veteran his history of complaints 
and symptoms and provided clinical findings detailing the results 
of the examinations.  For these reasons, the Board concludes that 
the August 2006 and July 2009 examination reports in this case 
provide an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed 
the concept of the 'staging' of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

Effective October 23, 2008, VA amended the Schedule for Rating 
Disabilities by revising that portion that addresses ratings of 
the skin.  See 73 Fed. Reg. 54708 (September 23, 2008).  
Specifically, these amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800- 7805.  However, these amendments apply to 
applications for benefits received by VA on or after October 23, 
2008.  As the Veteran's claims were already pending as of that 
date, these new regulations do not apply.

The Veteran's nucleated calluses of the right and left feet are 
currently assigned separate 10 percent ratings under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).  This code assigns a 10 
percent rating for scars that are superficial and painful on 
examination.  The Veteran has contended, most recently through 
his representative in July 2007, that a combined 30 percent 
rating is warranted.

The August 2006 VA foot examination report noted a nucleated 
callus of the right foot and a nucleated callus of the second 
metatarsal head on the left foot.  These were mildly tender by 
palpation and were estimated to constitute less than one percent 
of his total skin surface area.  The Veteran had some element of 
gait problem walking barefoot on the linoleum floor of the 
examination room.  There was no pain with manipulation of the 
feet.  The Veteran tended to throw his weight to the outside of 
his feet.  It did not interfere with his activities of daily 
living.  There was no malalignment of the Achilles.  There was no 
scarring or disfigurement other than scarring associated with the 
calluses themselves.

An October 2006 VA record notes that the Veteran's foot pain 
became worse in the last one to two months and that each step is 
painful and that it worsens as the day of weightbearing 
progresses.  
	
A December 2006 VA medical record notes that the Veteran's VA 
podiatrist did not "feel he would be incapacitated or disabled 
permanently" by his foot disability.  

A July 2007 VA podiatry consultation notes that the Veteran spoke 
with the podiatrist about hammertoes.  It was noted that he has 
chronic keratoma formation sub second metatarsal head area 
bilaterally.  He stated that pain starts as skin builds up and 
rated the pain at 3 out of 10.  The record notes deeply nucleated 
keratoma sub second metatarsal head bilaterally with 
hyperkeratosis.  There was no breakdown or hemorrhage.  It was 
also noted that the second metatarsals were probably 
plantarflexed.  There was also questionable scar tissue formation 
from the previous injury, and areas were tender to palpation and 
debridement.  The Veteran was cast for orthotics.

A May 2008 mental health record notes that the Veteran falls 
asleep at midnight, wakes up two hours later, walks around, and 
goes back to sleep until six o'clock in the morning.  Another May 
2008 record notes that the Veteran rated his foot pain as 6 out 
of 10.  

A May 2008 VA medical record notes that the Veteran reported his 
feet hurt when he puts pressure on them.  He stated the pain is 
increased in the morning and diminishes throughout the day, and 
that he takes two Tylenol tablets per day.  

The June 2008 VA general medical examination report diagnosed 
severe nucleated keratoma (callus) on both the right foot and the 
left foot.  It places these keratoma over the third distal 
metatarsal to metatarsophalangeal areas.  It also diagnosed left 
foot bunion area callus and right foot mild bunion area callus.  
It was noted that the Veteran walked with an abnormal side-to-
side type of gait that was described as "not exactly limping."  
He stated he walked that way due to his calluses.  

The remaining medical records reflect that the Veteran had 
monthly VA appointments to debride his calluses, and that he was 
also fitted for orthotics but reported that they did not help 
much.  The more recent records indicate the debridements had 
decreased in frequency to once every two months.  In April 2009, 
the Veteran requested that he go back to monthly foot 
debridements because he was in a lot of pain for several weeks 
when he was getting his feet debrided every other month.

A May 2009 VA medical record notes that the Veteran had not seen 
a podiatrist for new orthotics in more than two years.  It was 
noted that his plantar fibromatosis could possibly benefit from 
new orthotics.  It was noted that the Veteran had pain without 
vascular or neurological components.

Another May 2009 record reflects that the Veteran was waiting for 
his foot condition to improve before he looks for work but it 
also aware that his foot condition will not improve.  It was 
noted that the Veteran seemed to be rationalizing.  

As directed by the Board's April 2009 remand, the Veteran 
underwent a VA examination in July 2009.  The resulting 
examination report reflects that the Veteran has bilateral foot 
pain and that there is evidence of right foot plantar warts and 
left foot blister.  Calluses that were tender to the touch were 
noted at the base of the second metatarsal heads bilaterally.  
The right foot callus was 1 centimeter by 1.5 centimeters, while 
the left foot callus was 1 centimeter by 1 centimeter.  Nontender 
hyperkeratotic areas measuring 1 centimeter by 1.5 centimeters 
were noted at the base of the first metatarsal heads bilaterally 
and on the medial side of the right big toe.  

It was noted that the Veteran is able to perform activities of 
daily living.  It was further stated that "Veteran does complain 
of a lot of pain with ambulation ... trying to do his regular 
activities, though he has been [and] is able to work through it 
but he is unable to hold onto a job due to this pain."  He 
reported having increased difficulty with ambulation on standing.  
He has flare-ups when trying to walk or stand for a prolonged 
time and, as a result, he tries to limit his activities.  The 
examiner opined that flare-ups most likely occur four or five 
times per day and interfere mostly with standing and walking.  He 
reported that he is able to stand only up to 15 minutes before 
the balls of his feet start throbbing.  He reported that his 
plantar warts were sheared once every one to two months.  

The July 2009 VA examiner characterized the Veteran's calluses as 
moderate for injury and noted that there is no evidence of marked 
deformity.  Tenderness was noted on palpation, but there was no 
pain with manipulation of the Veteran's foot.  The Veteran was 
noted to try to put most of his weight through the outside of his 
foot and heel.  There was normal alignment of the Veteran's 
Achilles tendon to his calcaneum.  The Veteran's foot pain has 
not improved much with orthotics.  However, the examiner noted 
that the Veteran was not wearing his orthotics and did not know 
whether he wears them continuously.  No swelling was noted on 
walking or standing.  The examiner opined that the Veteran is 
having difficulty with standing, walking, and performing his 
normal working movements.  The examiner noted no instability, 
pain, or flare-ups on repeated testing of the Veteran's ankle and 
foot movements.  

As noted above, the Veteran's disabilities have been evaluated as 
painful scars under Diagnostic Code 7804.  The only rating 
available under Diagnostic Code 7804 is the presently assigned 10 
percent, and a higher rating is therefore not warranted under 
this code.  The Board, however, has considered whether his 
disabilities would be more properly compensated and would warrant 
a higher rating under a different diagnostic code.  

As noted above, the Veteran's service-connected foot disability 
is manifested by a nucleated callus and nontender hyperkeratotic 
areas on each foot, an abnormal gait, and complaints of pain.  

Under the remaining skin disability criteria, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805, the Veteran's bilateral foot 
disabilities cannot be rated under Diagnostic Code 7800, as this 
code only applies to disabilities of the head, face, and neck.  
Diagnostic Code 7801, which rates scars other than those on the 
head, face, or neck that are deep or cause limited motion may 
arguably apply in this case depending on whether they are 
associated with underlying soft tissue damage.  Even if the 
Veteran's nucleated calluses are considered to be deep or cause 
limited motion, however, he cannot receive ratings in excess of 
10 percent unless these calluses exceed twelve square inches (77 
square centimeters) in area.  Because that is not the case in 
this claim, increased ratings cannot be granted under Diagnostic 
Code 7801.

The Board need not consider Diagnostic Codes 7802, for 
superficial scars other than on the head, face, or neck that do 
not cause limited motion, or Diagnostic Code 7803, for scars that 
are superficial and unstable, because these diagnostic codes do 
not allow for disability ratings in excess of 10 percent.  
38 C.F.R. § 4.14 (2009).

Diagnostic Code 7805, for other scars, provides disability 
ratings based on limitation of function of the affected part.  
The Board has considered this instruction in the context of 
38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284, which apply to 
disabilities of the foot.  Of these possibilities, Diagnostic 
Codes 5279 (metatarsalgia, anterior, unilateral or bilateral), 
5280 (hallux valgus, unilateral), 5281 (hallux rigidus, 
unilateral, severe), and 5282 (hammer toe) need not be 
considered, as they do not allow for disability ratings in excess 
of 10 percent.  Furthermore, separate disability ratings under 
the codes would violate the rule against pyramiding under 
38 C.F.R. § 4.14 (2009), as the Board believes that pain is 
implicitly contemplated by each of these codes.

As for other potentially applicable codes, the Veteran did not 
have severe flatfoot manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), and indication of 
swelling on use.  While he does have calluses, there is no 
indication that these calluses are due to flatfoot, or that the 
Veteran even has flatfoot.  The absence of a diagnosis of 
flatfoot and the other symptoms listed weighs against assigning 
an increased rating under Diagnostic Code 5276.

Diagnostic Code 5277 provides a minimum 10 percent rating for 
bilateral weak foot, which is noted to be secondary to many 
constitutional conditions.  This code directs that the underlying 
condition be rated and thus need not be further considered.  

Diagnostic Code 5278 assigns a 30 percent rating for bilateral 
pes cavus with all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar fascia, 
and marked tenderness under metatarsal heads.  While the calluses 
at issue in this claim are noted to be in the area of the 
Veteran's first, second, and third metatarsals, the medical 
evidence of record neither suggests that this pain can be 
described as "marked" nor notes any of the other symptoms 
associated with the 30 percent rating.  In particular, the Board 
notes that the July 2009 VA examination report describes the 
Veteran's injury as "moderate," notes "there is no evidence of 
marked deformity," and relates an absence of limitation of 
motion of the ankle or foot.  While the Board has considered the 
Veteran's own lay description of his symptoms, which is certainly 
of some probative value, the Board ultimately places far more 
weight on the specific clinical findings of the competent health 
care specialist.  As noted, that examiner elicited a history of 
symptomatology from the Veteran, but also considered the results 
of a thorough physical examination.  Therefore, the preponderance 
of the evidence is against granting an increased rating under 
Diagnostic Code 5278.

Diagnostic Code 5283 evaluates malunion or nonunion of tarsal or 
metatarsal bones, assigning a 10 percent rating for moderate 
disability, a 20 percent rating for moderately severe disability, 
and a 30 percent rating for severe disability.  While the 
Veteran's medical records do describe the nucleated calluses on 
metatarsal heads, they do not note any malunion or nonunion of 
the tarsal or metatarsal bones.  This rating code is therefore 
not for application.  

Diagnostic Code 5284 assigns ratings for other foot injuries.  
This code assigns a 10 percent rating for moderate disability, a 
20 percent rating for moderately severe disability, and a 30 
percent rating for severe disability.  With respect to the 
severity of the Veteran's bilateral foot disability, the June 
2008 VA general examination report notes that the Veteran walked 
with an abnormal side to side type of gait and that he had 
bilateral severe nucleated keratomas over the third distal 
metatarsal to metatarsophalangeal areas.  The July 2009 VA 
examiner characterized the Veteran's calluses as moderate for 
injury and noted that there is no evidence of marked deformity.  
The Board has considered whether these findings warrant an 
increased rating for the Veteran's bilateral foot disability.  
After reviewing the remaining evidence of record, however, the 
Board finds that the preponderance of the evidence is against 
assigning an increased rating.

While the June 2008 VA general examination report noted finding 
severe nucleated keratomas, the August 2006 VA feet examination 
report characterizes the Veteran's calluses as mildly tender to 
palpation.  As noted above, the July 2009 VA examination report 
characterized the Veteran's calluses as moderate for injury and 
noted that there is no evidence of marked deformity.  The Board 
considers the August 2006 and July 2009 findings to be more 
probative to this issue, as they were noted in the course of foot 
examinations, which consisted of thorough examination of the 
Veteran's feet and of the medical evidence that is relevant to 
the feet and provided much more detailed descriptions of the 
Veteran's symptoms.  The June 2008 findings, on the other hand, 
were made during a general examination in which the feet were 
merely one of several areas examined, and they are not discussed 
in nearly the same level of detail as in the August 2006 and July 
2009 examinations.  

Furthermore, the Board finds that the remaining medical evidence, 
including evidence that is roughly contemporaneous with the June 
2008 report, characterizes the Veteran's bilateral foot 
disability in a manner that is more consistent with a mild to 
moderate level of disability, rather than moderately severe or 
severe.  Records of the Veteran's monthly appointments to debride 
his calluses from July 2006 to May 2009 generally note that 
pulses were present in bilateral feet, capillary filling time was 
within normal limits bilaterally in his lower extremities, his 
toenails were myotic, and no infection was found.   

As described above, the Veteran's VA medical records regularly, 
most recently in May 2009, reflect that the Veteran had no joint 
swelling, crepitation, or limitation or motion.  His records also 
periodically note that the Veteran had orthotics but that they 
did not help much and needed to be updated.

The Board believes that this evidence depicts an overall level of 
moderate foot disability rather than moderately severe or severe, 
as the record does not indicate much objective evidence of 
functional impairment beyond limited gait and mild pain caused by 
the calluses.  Additionally, there is no objective indication 
that the Veteran is unable to perform activities of daily living 
due to his foot disability.  The July 2009 VA examination report 
expressly notes that the Veteran is able to work through the pain 
to perform his activities of daily living.  Therefore, the Board 
finds that disability ratings in excess of 10 percent are not 
warranted under Diagnostic Code 5284.

The Board has also considered whether separate ratings should be 
assigned for foot disability and scarring, keeping in mind that 
the compensation of a single symptom, or set of symptoms, under 
multiple diagnostic codes would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2009); see also Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  This question in 
particular assumes that the Veteran's calluses themselves are 
more appropriately rated as moderately disabling foot injuries 
under Diagnostic Code 5284 (in effect continuing the current 10 
percent disability ratings but assigning these ratings under a 
diagnostic code that contemplates foot injuries rather than 
painful scars), thus making available the option of assigning 
separate ratings for painful scars under Diagnostic Code 7804.  

The Board ultimately finds that the evidence as discussed above 
does not reflect the presence of a separately-compensable scar or 
scars.  According to the August 2006 VA foot examination report, 
there was no scarring or disfigurement other than that associated 
with the calluses themselves.  The remaining evidence of record 
does not contradict this finding.  Even assuming that the 
scarring itself is painful, the Board finds that such 
symptomatology is also contemplated by a 10 percent rating for 
moderate foot injuries under Diagnostic Code 5284.  

To summarize, under the evidence of record, the Veteran cannot be 
assigned disability ratings in excess of 10 percent under 
Diagnostic Code 7804 or any alternative diagnostic code for the 
nucleated calluses on his right and left feet, he cannot receive 
separate ratings for the calluses and scarring, and he cannot 
receive a single disability rating in excess of the currently-
assigned 20 percent for both of disabilities rated together.

In short, the Veteran's nucleated callus disabilities of the left 
foot and of the right foot do not satisfy the applicable criteria 
for increased ratings.  The Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.

Finally, the Board has considered referral of this case to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an 'extra scheduler 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected disability or 
disabilities.'  38 C.F.R. § 3.321(b)(1) (2009).  'The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular scheduler standards.'  38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence of an exceptional disability picture 
in this case.  The Veteran has not required any periods of 
hospitalization for his bilateral foot disability.  The Veteran 
has asserted that his service-connected disabilities have 
interfered with his employment beyond a level contemplated by the 
rating criteria.  The Board finds, however, that this assertion 
is not supported by the greater weight of evidence of record.

The Board recognizes that the Veteran had reported that his foot 
disability interferes with employment on several occasions.  For 
example, a May 2008 VA medical record notes that the Veteran was 
unemployed and stated that he had no plans to start working due 
to his foot condition.  An August 2006 VA record notes that the 
Veteran stated that he has lost jobs secondary to his foot pain 
because he cannot stand for prolonged periods.  The August 2006 
VA foot examination report states that the Veteran worked for a 
construction company for six months in 2005 but had to quit 
because of problems with his calluses.  An October 2006 VA record 
notes that the Veteran's foot pain became worse in the last one 
to two months necessitating his departure from his job as a 
construction worker.  

However, a December 2006 VA podiatry note reflects that the last 
paperwork filled out for the Veteran indicated he was not 
incapacitated with foot problems.  The podiatrist advised the 
Veteran that routine palliative care in combination with 
orthotics or possibly other insoles in the future should be able 
to keep him working.  The podiatrist noted that he did not feel 
the Veteran would be incapacitated or disabled permanently.  
While the July 2009 VA examination report describes the Veteran 
as not being able to hold onto jobs because of his foot pain, it 
appears that notations to that effect by the examiner constituted 
a mere transcription of the Veteran's own assertion as to his 
inability to work, as the same examiner acknowledged that the 
disability interfered with standing and walking, but ultimately 
characterized the overall severity of the disability as merely 
"moderate."  Also, the Board notes that the May 2009 VA medical 
record suggests the Veteran has not been looking for work and may 
be rationalizing his decision not to do so by citing his foot 
pain.  

Significantly, a September 2007 VA rectum and anus examination 
report notes that the Veteran reported having headaches that 
occur three times a week and last a day.  It notes that the 
Veteran last worked in October 2006 in construction but that, 
while in construction he would have to leave early at times or 
slow down due to headaches.  No mention was made of the effects 
his bilateral foot disability have on his ability to obtain or 
maintain employment.

The Board finds that the most credible evidence does not 
demonstrate that the Veteran's bilateral foot disability 
interferes with his employment beyond the level contemplated by 
the two separate 10 percent disability ratings.  The Veteran has 
presented no evidence beyond his own testimony that he has lost 
jobs because of his foot disability, rather than for headaches or 
a non-medical reason.  The Board finds the December 2006 opinion 
from the Veteran's podiatrist to be a most probative assessment 
of the Veteran's ability to work with routine palliative care and 
orthotics or other insoles, as this assessment appears to be most 
consistent with the objective clinical findings of record.  Thus, 
the Board finds that the lack of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for these 
disabilities.  The disabilities are appropriately rated under the 
schedular criteria.




ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
nucleated callus of the right foot is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
nucleated callus of the left foot is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


